Nebraska Advance Sheets
428	290 NEBRASKA REPORTS



                         CONCLUSION
   We conclude that the district court erred when it failed to
determine that the arbitration provision, section 6.B., was
ambiguous and to thereafter resolve the ambiguity by consid-
ering appropriate extrinsic evidence. We therefore reverse the
order of the district court which denied Gross’ motion to com-
pel arbitration, and we remand the cause for further proceed-
ings consistent with this opinion.
	R eversed and remanded for
	                                 further proceedings.




           Kyle K ercher, appellee and cross-appellant,
             v. Board of R egents of the University
                 of Nebraska et al., appellants
                      and cross-appellees.
                                   ___ N.W.2d ___

                       Filed March 20, 2015.     No. S-14-211.

 1.	 Summary Judgment. Summary judgment is proper if the pleadings and admis-
     sible evidence offered show that there is no genuine issue as to any material facts
     or as to the ultimate inferences that may be drawn from those facts and that the
     moving party is entitled to judgment as a matter of law.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment was granted, and gives the party the benefit of all reasonable
     inferences deducible from the evidence.
 3.	 Contracts: Judgments: Appeal and Error. The meaning of a contract is a
     question of law, in connection with which an appellate court has an obliga-
     tion to reach its conclusions independently of the determinations made by the
     court below.
 4.	 Attorney Fees: Appeal and Error. An appellate court reviews a court’s award
     of attorney fees under Neb. Rev. Stat. § 48-1231 (Reissue 2010) for abuse
     of discretion.
 5.	 Employment Contracts: Breach of Contract: Proof. In an action for breach
     of an employment contract, the burden of proving the existence of a contract
     and all the facts essential to the cause of action is upon the person who asserts
     the contract.
 6.	 Contracts. When the terms of a contract are clear, a court may not resort to rules
     of construction, and the terms are to be accorded their plain and ordinary mean-
     ing as an ordinary or reasonable person would understand them.
                         Nebraska Advance Sheets
	                       KERCHER v. BOARD OF REGENTS	429
	                            Cite as 290 Neb. 428

  7.	 ____. A contract must receive a reasonable construction and must be construed as
      a whole, and if possible, effect must be given to every part of the contract.
 8.	 Judges: Words and Phrases. A judicial abuse of discretion exists when the
      reasons or rulings of a trial judge are clearly untenable, unfairly depriving
      a litigant of a substantial right and denying just results in matters submitted
      for disposition.
 9.	 Attorney Fees. To determine proper and reasonable attorney fees, a court must
      consider several factors: the nature of the litigation, the time and labor required,
      the novelty and difficulty of the questions raised, the skill required to properly
      conduct the case, the responsibility assumed, the care and diligence exhibited, the
      result of the suit, the character and standing of the attorney, and the customary
      charges of the bar for similar services.

  Appeal from the District Court for Lancaster County: Paul
D. Merritt, Jr., Judge. Affirmed and remanded for further
proceedings.
  John C. Wiltse, of University of Nebraska, and Terry R.
Wittler, of Cline, Williams, Wright, Johnson & Oldfather,
L.L.P., for appellants.
   James C. Zalewski, of DeMars, Gordon, Olson, Zalewski &
Wynner, and Maynard H. Weinberg, of Weinberg & Weinberg,
P.C., for appellee.
  Connolly, Stephan, McCormack, Miller-Lerman, and
Cassel, JJ.
    McCormack, J.
                      NATURE OF CASE
   Kyle Kercher filed a complaint alleging that the Board of
Regents of the University of Nebraska and the University of
Nebraska at Omaha (collectively the University) breached
his employment contract when it removed him from his
appointed professorship that he alleges was a part of his
tenured appointment. The district court granted Kercher’s
motion for partial summary judgment on the issue of liability,
and damages were stipulated by the parties. The University
appeals the judgment against it. Kercher cross-appeals the
district court’s order awarding him attorney fees, because the
court awarded only a portion of the fees requested for work
done by a second attorney working on Kercher’s behalf. We
    Nebraska Advance Sheets
430	290 NEBRASKA REPORTS



affirm the judgment and the district court’s order awarding
Kercher attorney fees.

                        BACKGROUND
   In 2001, a fund was created by Terry Haney for the purpose
of providing a stipend for a professorship within the Department
of Gerontology (the Department) within the College of Public
Affairs and Community Service (CPACS) at the University
of Nebraska at Omaha. The professorship was designated as
the “Terry Haney Chair of Gerontology.” The fund agreement
between Haney and the University of Nebraska Foundation
(the Foundation) required that the individual selected for the
appointment meet certain requirements, including possessing
the “[a]bility and proven experience to conduct community
outreach to include speeches, seminars, conferences and other
training activities in order to advance knowledge pertinent to
Gerontology.” The fund agreement also states that the appoint-
ment lasts for 5 years, at which point the recipient is eligible
for renewal for another 5-year period.
   In 2005, Kercher applied for a faculty position within the
Department. The position was titled “Distinguished Professor
of Gerontology.” The job posting stated that the “position
involves teaching and research, especially the mentoring of
graduate students.” On July 15, 2005, B.J. Reed, the dean of
CPACS, sent Kercher a letter which offered him an appoint-
ment at the University beginning August 15, 2005. The “Type”
of appointment was described as “Continuous (tenured).” The
“Rank” of the position was “The Terry Haney Distinguished
Professor of Gerontology and Graduate Faculty.” The offer
provided that the salary was “$100,000 AY ($76,000 base
plus $24,000 endowment from the . . . Foundation) paid in
twelve equal monthly installments (September 2005 to August
2006).” The offer incorporated an attached statement from
James Thorson, the chair of the Department at that time,
which “outlines [Kercher’s] initial assignment.” The attached
statement from Thorson made no reference to the terms of
the fund agreement, nor did it make any specific reference to
community outreach duties as a part of his appointment. The
attached statement to the offer stated that Kercher’s duties
                  Nebraska Advance Sheets
	                KERCHER v. BOARD OF REGENTS	431
	                     Cite as 290 Neb. 428

would also include “Committee and/or other assignments as
requested by the chair of the Department of Gerontology and/
or the dean.” The offer also incorporated the University’s
bylaws (the Bylaws) into the agreement. The fund agreement
itself was not incorporated into the offer. Kercher accepted the
offer on July 20, 2005.
   Section 4.3(1) of the Bylaws lists the four types of appoint-
ments for faculty: (1) special appointment, (2) appointment
for a specific term, (3) continuous appointment, and (4)
health professions faculty appointment. Section 4.4.1 defines
special appointments as any appointment that does not fall
under one of the three other categories. Section 4.4.1(9) goes
on to provide that “appointments supported by funds over
which the University does not have control or which the
University cannot reasonably expect to continue indefinitely”
can only be filled by special appointment. Additionally, fac-
ulty members “may hold a ‘Special Appointment’ coincident
with . . . a ‘Continuous Appointment,’ and the terms of the
Special Appointment may be independent of the terms of
the other appointment status as a faculty member.” While
the Bylaws state that special appointments are terminable
with 90 days’ notice, section 4.4.3 provides that a continuous
appointment is “terminable only for adequate cause, bona fide
discontinuance of a program or department, retirement for
age or disability, or extraordinary circumstances because of
financial exigencies.”
   The Bylaws also provide a clear procedure for the creation
of faculty appointments. Section 4.3(a) provides that “[e]very
appointment by the University . . . shall be in writing and
signed by the Board [of Regents] or its authorized agent.”
Section 4.3(b) provides that “every faculty member appointed
to a position . . . shall, when initially appointed, be given a
written statement specifically stating and apportioning the fac-
ulty member’s initial teaching, extension, service, research, and
administrative responsibilities.”
   In 2006, Haney met with Kercher, Thorson, and another
faculty member. Haney informed Kercher of the criteria for
the fund agreement and indicated that Kercher should engage
in more community outreach. Kercher testified at deposition
    Nebraska Advance Sheets
432	290 NEBRASKA REPORTS



that he did not believe Haney’s request to be a contractual
duty and considered the meeting to be “ceremonial.” Kercher
stated that he did not feel like he needed to meet Haney’s
expectations.
   Throughout the rest of Kercher’s initial 5-year term, Haney
expressed concern to the new head of the Department, Julie
Masters, and to Reed, the dean of CPACS, that Kercher was
not fulfilling the community outreach requirements of the
fund. On May 15, 2010, Haney sent the general counsel of the
Foundation a letter indicating that “[p]er the recommendation
of the college,” Kercher’s appointment should be extended
for another year. Haney instructed that Kercher would be eli-
gible for an additional 5-year extension if “Kercher meets the
requirements of the outlined fund agreement.”
   On June 4, 2010, Reed sent an e-mail to Kercher informing
him that the chair appointment was for 5 years and renew-
able “subject to the conditions of the fund agreement.” This
appears to be the first time Kercher was informed by someone
employed by the University that the professorship was renew-
able and not permanent.
   Shortly after that e-mail, Masters met with Kercher and pro-
vided him with a copy of the fund agreement, which outlined
the criteria for the professorship. This was the first time that
Kercher had been presented with a copy of the fund agreement.
Masters also provided Kercher with a copy of the May 15,
2010, letter Haney had sent to the Foundation.
   On July 28, 2010, which marked the end of the initial
5-year appointment, a senior vice chancellor at the University
of Nebraska at Omaha informed Kercher that his appointment
would be extended for another year “and may be extended for
an additional period based on a review of your performance
during this period.”
   On June 6, 2011, Masters sent Kercher an e-mail indi-
cating that “Haney continues to express concern that the
expectations of the fund, specifically community outreach, is
[sic] not being met.” Masters requested that Kercher provide
information on how he was meeting the stated criteria of the
professorship. Kercher never provided any information. On
July 5, the senior vice chancellor informed Kercher that his
                  Nebraska Advance Sheets
	                KERCHER v. BOARD OF REGENTS	433
	                     Cite as 290 Neb. 428

appointment would be renewed for another year but would not
be extended again.
   The University does not dispute that Kercher’s base salary
of $76,000 constitutes a continuous appointment, and Kercher
still remains a tenured faculty member within the Department.
Kercher has received no more than his base salary since
September 2012.
   On October 9, 2012, Kercher submitted to the risk man-
ager’s office at the University a claim for injury or damages
against the University. Kercher filed his complaint in district
court on October 30. On February 19, 2013, the University
filed a motion for summary judgment, and on April 1, Kercher
filed a motion for partial summary judgment on the issue
of liability.
   On October 18, 2013, the district court granted Kercher’s
motion for partial summary judgment and denied the
University’s motion for summary judgment. The court found
that the offer made “no reference to any non-academic-related
responsibilities,” that there was “no evidence that anyone
involved in the extending of the July 15 offer to . . . Kercher
or . . . Kercher himself thought the money being contributed
by the Foundation had any strings attached to it,” and that
it was
       clear and undisputed that . . . Kercher never agreed to
       assume or perform as part of his appointment any duties
       or responsibilities other than those referred to in the
       attachment to the July 15, 2005, letter or agreed to the
       contribution from the Foundation as part of his salary
       package being for a limited period of time or containing
       additional employment conditions.
Therefore, the district court concluded that “the offer to and
acceptance by . . . Kercher was for a single Continuous (ten-
ured) Appointment for an initial salary of $100,000 and did
not include an additional Special Appointment.” The court also
found that Kercher did not agree to modify the contract.
   After the district court entered its order granting Kercher’s
partial motion for summary judgment, the issue of damages
was settled by stipulation of the parties, save for the issue of
attorney fees. The district court determined that pursuant to
    Nebraska Advance Sheets
434	290 NEBRASKA REPORTS



Neb. Rev. Stat. § 48-1231(1) (Reissue 2010), Kercher was enti-
tled to attorney fees of not less than 25 percent of the award.
The district court also determined that based on the complexity
of the case, Kercher was entitled to an award in excess of the
statutory minimum 25 percent.
   James Zalewski, Kercher’s primary attorney, submitted
an affidavit that his normal billing rate is $225 per hour.
Zalewski stated that he took three depositions, represented
Kercher at his deposition, researched case law, and prepared
the brief in opposition to the University’s motion for sum-
mary judgment and the brief in support of Kercher’s motion
for partial summary judgment. Zalewski stated that he volun-
tarily reduced his fee and billed Kercher $28,694.26 for 171.8
hours of billable time. Based on his experience and qualifi-
cations, the district court found Zalewski’s fee to be reason-
able and awarded attorney fees to Kercher “in the amount of
$28,694.[2]6.”
   M.H. Weinberg, the attorney Kercher initially retained, also
submitted an affidavit. He stated that he was the attorney
that initially developed the case and that he agreed to assist
Zalewski in the case for $100 per hour. Weinberg, accord-
ing to his affidavit, assisted Zalewski by “primarily gathering
evidence, researching key legal issues, reviewing depositions,
reviewing briefs, and making an argument to Judge Paul D.
Merritt, Jr. of the Lancaster County District Court.” Weinberg
stated that he normally charges $150 to $175 per hour for this
type of service. Based on his $100-per-hour fee, Weinberg
had a total fee of $13,025 and an additional $141.70 in costs.
Weinberg requested an award calculated at his ordinary rate of
$175 per hour for a total award of $22,935.45.
   John Wiltse, the attorney representing the University, sub-
mitted an affidavit in which he stated that he had not had any
contact with Weinberg from September 12, 2012, a month
before Kercher filed his complaint in district court, to May
20, 2013, when Weinberg attended a hearing. Wiltse also
stated that “Zalewski attended all case proceedings by himself
before that and signed all papers in the case in his or his firm’s
name only.”
                        Nebraska Advance Sheets
	                      KERCHER v. BOARD OF REGENTS	435
	                           Cite as 290 Neb. 428

   The district court noted that the calculation of Weinberg’s
attorney fees was “more difficult to ascertain.” The district
court found that “[n]othing in . . . Zalewski’s affidavit implies
that, but for the assistance of . . . Weinberg, he would not have
been able to adequately represent . . . Kercher.” As such, the
district court awarded attorney fees for the work Weinberg did
before Kercher retained Zalewski and for the time Weinberg
spent attending the hearing for the motion for summary judg-
ment, for a total amount of $3,943.74.
   The University appeals the judgment against it for breach
of contract. Kercher cross-appeals the district court’s award of
Weinberg’s attorney fees.
                ASSIGNMENTS OF ERROR
                The University’s Assignment
                          of Error
   The University assigns, on appeal, restated and consoli-
dated, that the district court erred in concluding that the
$24,000 stipend was a continuous appointment and not a spe-
cial appointment.
                K ercher’s Assignments of Error
   Kercher assigns on cross-appeal, consolidated and restated,
that the district court erred in failing to (1) recognize the
contribution of Weinberg and concluding that Kercher was
not entitled to all attorney fees expended in representation by
Weinberg and (2) consider evidence presented by Weinberg in
support of his motion for an award of attorney fees.
                   STANDARD OF REVIEW
   [1,2] Summary judgment is proper if the pleadings and
admissible evidence offered show that there is no genuine
issue as to any material facts or as to the ultimate inferences
that may be drawn from those facts and that the moving party
is entitled to judgment as a matter of law.1 In reviewing a sum-
mary judgment, an appellate court views the evidence in the
light most favorable to the party against whom the judgment

 1	
      Roos v. KFS BD, Inc., 280 Neb. 930, 799 N.W.2d 43 (2010).
    Nebraska Advance Sheets
436	290 NEBRASKA REPORTS



was granted, and gives the party the benefit of all reasonable
inferences deducible from the evidence.2
   [3] The meaning of a contract is a question of law, in con-
nection with which an appellate court has an obligation to
reach its conclusions independently of the determinations made
by the court below.3
   [4] An appellate court reviews a court’s award of attorney
fees under § 48-1231 for abuse of discretion.4
                           ANALYSIS
                   Breach of Contract Claim
   [5] The University assigns that the district court erred in
determining that Kercher’s stipend amount did not constitute a
special appointment. In an action for breach of an employment
contract, the burden of proving the existence of a contract and
all the facts essential to the cause of action is upon the per-
son who asserts the contract.5 Thus, Kercher bears the burden
of proving the terms of the contract and that the University
breached those terms.
   [6,7] When the terms of a contract are clear, a court may not
resort to rules of construction, and the terms are to be accorded
their plain and ordinary meaning as an ordinary or reason-
able person would understand them.6 A contract must receive
a reasonable construction and must be construed as a whole,
and if possible, effect must be given to every part of the con-
tract.7 Therefore, our analysis is constrained to an interpreta-
tion of the terms of the agreement between the University and
Kercher, which includes the offer given to Kercher along with
the Bylaws incorporated into the agreement.

 2	
      Green v. Box Butte General Hosp., 284 Neb. 243, 818 N.W.2d 589 (2012).
 3	
      Braunger Foods v. Sears, 286 Neb. 29, 834 N.W.2d 779 (2013).
 4	
      Fisher v. PayFlex Systems USA, 285 Neb. 808, 829 N.W.2d 703 (2013).
 5	
      Blinn v. Beatrice Community Hosp. & Health Ctr., 270 Neb. 809, 708
N.W.2d 235 (2006).
 6	
      Coffey v. Planet Group, 287 Neb. 834, 845 N.W.2d 255 (2014).
 7	
      E & E Prop. Holdings v. Universal Cos., 18 Neb. Ct. App. 532, 788 N.W.2d
571 (2010).
                   Nebraska Advance Sheets
	                 KERCHER v. BOARD OF REGENTS	437
	                      Cite as 290 Neb. 428

   Ultimately, the issue in this case is whether the endowed
portion of Kercher’s salary was a continuous or special
appointment under the Bylaws. If it was a special appointment,
then the University was within its rights under the Bylaws to
terminate it with 90 days’ notice. However, if it was a contin­
uous appointment, then, under the Bylaws, it can be terminated
only for cause and the University breached its agreement
with Kercher.
   The Bylaws provide the framework for construing the agree-
ment between the parties. Of particular importance is section
4.3(a) and (b). Section 4.3(a) requires that “[e]very appoint-
ment . . . shall be in writing.” (Emphasis supplied.) Taking into
account the entirety of the Bylaws, this would mean that in
the case of concurrent appointments, like what the University
claims existed in this case, both appointments would need to
be made in writing. Nowhere in the written offer to Kercher
does it make any reference to the term “special appointment”
or clearly indicate that any part of his salary was not subject to
a continuous appointment.
   Even if we were to somehow read into the agreement that
it provided for a special appointment, the offer also failed to
satisfy section 4.3(b), which requires the University to pro-
vide a written statement of the faculty member’s duties. In the
agreement, there was no mention of any specific duties, beyond
Thorson’s statement attached to the offer. It was certainly not
made clear in the written offer that Kercher’s endowed stipend
was contingent upon his performing certain community out-
reach duties.
   Moreover, there is no evidence that the terms of any special
appointment were even communicated to Kercher orally before
he accepted the position. Masters acknowledged in an e-mail
that “[a]s we all know, the terms [of the agreement] were not
revealed to [Kercher] when he first came to [the University].”
All members of the hiring committee also indicated in inter-
rogatories that they never informed Kercher before he was
hired that he must meet the requirements of any specific
endowment or that any portion of his salary would be subject
to review or renewal.
    Nebraska Advance Sheets
438	290 NEBRASKA REPORTS



   The University argues that including the information that a
portion of the salary was to be paid by an unnamed endow-
ment from the Foundation was sufficient to create a spe-
cial appointment, because pursuant to section 4.4.1(9) of
the Bylaws, “appointments supported by funds over which
the University does not have control” can be filled only as
special appointments. This argument by the University, how-
ever, overlooks the fact that the Bylaws still require that all
appointments be made in writing and that the faculty member,
when initially assigned to an appointment, be provided with
a statement outlining the responsibilities for the appointment.
Kercher was never provided that information. Taking into
account the Bylaws, a reasonable person would conclude that
the offer presented to Kercher by the University was for a
tenured position with a salary of $100,000. The district court
did not err in granting Kercher’s motion for partial sum-
mary judgment.

                        Attorney Fees
    Kercher assigns on cross-appeal that the district court
abused its discretion in not awarding him all of the fees
requested by Weinberg. Section 48-1231(1) provides, in part,
“If an employee establishes a claim and secures judgment
on the claim, such employee shall be entitled to recover
. . . an amount for attorney’s fees assessed by the court,
which fees shall not be less than twenty-five percent of the
unpaid wages.”
    [8,9] An appellate court reviews a court’s award of attor-
ney fees under § 48-1231 for abuse of discretion.8 A judicial
abuse of discretion exists when the reasons or rulings of a trial
judge are clearly untenable, unfairly depriving a litigant of a
substantial right and denying just results in matters submitted
for disposition.9 To determine proper and reasonable attorney
fees, a court must consider several factors: the nature of the
litigation, the time and labor required, the novelty and dif-
ficulty of the questions raised, the skill required to properly

 8	
      Fisher v. PayFlex Systems USA, supra note 4.
 9	
      Id.
                   Nebraska Advance Sheets
	                 KERCHER v. BOARD OF REGENTS	439
	                      Cite as 290 Neb. 428

conduct the case, the responsibility assumed, the care and
diligence exhibited, the result of the suit, the character and
standing of the attorney, and the customary charges of the bar
for similar services.10
   The record indicates that Zalewski was the lead attorney
throughout the duration of the litigation, and there is little
evidence in the record reflecting what Weinberg contributed
to the case. Zalewski is an experienced, skillful attorney and
returned a favorable result for his client. The district court rec-
ognized that and awarded fees consistent with what Zalewski
had billed Kercher. The only evidence the district court had
of Weinberg’s contribution to the case was his affidavit and
his appearance at one hearing during the course of litigation.
Weinberg did not sign any briefs or other documents submitted
to the court or attend any depositions, and he did not com-
municate with opposing counsel from September 12, 2012,
to May 20, 2013. It was on this basis that the district court
reduced the award of Weinberg’s attorney fees.
   The parties in this case stipulated that the statutory mini-
mum amount to be awarded for attorney fees would be $7,938
(25 percent of $31,752). The district court awarded a total of
$32,638 ($28,694.26 plus $3,943.74) for fees between the two
attorneys. That is over four times the statutory minimum and
more than what Kercher received in lost wages. The district
court did not abuse its discretion in its award of attorney fees
for Weinberg’s limited work on the case.
   Although not raised by the parties, Kercher is also entitled
to an award of attorney fees for this action. Section 48-1231(1)
provides in relevant part:
      If the cause is taken to an appellate court and the plaintiff
      recovers a judgment, the appellate court shall tax as costs
      in the action, to be paid to the plaintiff, an additional
      amount for attorney’s fees in such appellate court, which
      fees shall not be less than twenty-five percent of the
      unpaid wages.
When an employer appeals a judgment in favor of the
employee and the employee then also prevails on appeal, the

10	
      Id.
    Nebraska Advance Sheets
440	290 NEBRASKA REPORTS



statute requires that the appellate court award attorney fees
of at least 25 percent of the unpaid wages in addition to the
fees awarded by the trial court.11 In several past cases, we
have awarded attorney fees at both the trial and appellate
levels.12 Accordingly, Kercher’s attorney fees in the appellate
court in the sum of $7,938, which is the statutory minimum
25 percent of the unpaid wages as previously stipulated by
the parties, are assessed against the University. We remand
the cause back to the district court to determine how the fees
for their work on appeal should be split between Zalewski
and Weinberg.
                       CONCLUSION
   Accordingly, we find that the district court properly granted
Kercher’s motion for partial summary judgment and that the
district court did not abuse its discretion in its award of
attorney fees for Kercher. We further award, pursuant to
§ 48-1231(1), an additional $7,938 to Kercher in attorney fees
in this appeal.
	Affirmed and remanded for
	                                further proceedings.
   Heavican, C.J., and Wright, J., not participating.

11	
      See, Professional Firefighters Assn. v. City of Omaha, ante p. 300, ___
      N.W.2d ___ (2015); Sindelar v. Canada Transport, Inc., 246 Neb. 559,
      520 N.W.2d 203 (1994).
12	
      See, e.g., Rauscher v. City of Lincoln, 269 Neb. 267, 691 N.W.2d 844
      (2005); Moore v. Eggers Consulting Co., 252 Neb. 396, 562 N.W.2d 534
      (1997) (superseded by statute as stated in Coffey v. Planet Group, supra
      note 6); Sindelar v. Canada Transport, Inc., supra note 11.